Order entered February 15, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-01709-CR

                              ERNEST SANDERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80960-2011

                                          ORDER
       On September 4, 2012, this Court adopted the trial court’s findings that appellant desired

to pursue the appeal, is represented by court-appointed counsel Robert Hultkrantz, and that Mr.

Hultkrantz would file appellant’s brief by September 7, 2012. We ordered that appellant’s brief

be filed by September 10, 2012. When we did not receive appellant’s brief by December 18,

2012, we ordered appellant to file his brief by December 31, 2012.          We further warned

appellant’s counsel, Mr. Hultkrantz, that if we did not receive appellant’s brief by the date

specified, we would order him removed as counsel and order the trial court to appoint new

counsel for appellant.    To date, Mr. Hultkrantz has neither filed appellant’s brief nor

communicated with the Court regarding the appeal.
       Accordingly, we ORDER Robert Hultkrantz removed as appellant’s appointed attorney

of record.

       We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit a supplemental record containing the order appointing new counsel to this Court

within FIFTEEN DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated fifteen days from the date of this order, or when the supplemental record is

received.

                                                   /s/     CAROLYN WRIGHT
                                                           CHIEF JUSTICE